             Case 2:19-cr-00323-RFB-NJK Document 28 Filed 07/29/20 Page 1 of 3



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   BRIAN WHANG
     Assistant United States Attorney
 4   501 Las Vegas Blvd., South, Ste. 1100
     Las Vegas, Nevada 89101
 5   (702) 388-6336 / Fax: (702) 388-6418
     brian.whang@usdoj.gov
 6
     Representing the United States of America
 7
                                    UNITED STATES DISTRICT COURT
 8                                       DISTRICT OF NEVADA

 9   UNITED STATES OF AMERICA,                         Case No. 2:19-cr-00323-RFB-NJK

10                             Plaintiff,
                                                         STIPULATION FOR EXTENSION OF
11                vs.                                      TIME TO FILE GOVERNMENT’S
                                                        RESPONSE TO DEFENDANT’S MOTION
12   TONY NIVONGSO,                                           TO SUPPRESS EVIDENCE

13                             Defendant.                               (First Request)

14

15
             IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
16
      Trutanich, United States Attorney, and Brian Whang, Assistant United States Attorney,
17
      counsel for the United States of America, and Rene L. Valladares, Federal Public Defender
18
      and Raquel Lazo, Assistant Federal Public Defender, counsel for Tony Nivongso, that the
19
      response to Defendant’s Motion to Suppress Evidence (ECF No.24) due on July 30, 2020,
20
      be vacated and continued and reset for August 13, 2020.
21
             This Stipulation is entered into for the following reasons:
22
             1.         Counsel for the Government needs additional time before filing a response
23

24

                                                        1
           Case 2:19-cr-00323-RFB-NJK Document 28 Filed 07/29/20 Page 2 of 3



 1   to Defendant’s Motion to Suppress Evidence.

 2          2.     The parties agree to the continuance.

 3          3.     The additional time requested by this Stipulation is made in good faith and

 4   not for purposes of delay.

 5          4.     This is the first stipulation to be filed herein.

 6
            DATED this 27th day of July, 2020.
 7

 8

 9          NICHOLAS A. TRUTANICH,                          RENE VALLADARES
            United States Attorney                          Federal Public Defender
10

11          By: /s/ Brian Y. Whang                          By:   /s/ Raquel Lazo__
            BRIAN Y. WHANG                                  RAQUEL LAZO, AFPD
12          Assistant United States Attorney                Counsel for Brandon Lewis

13

14

15

16

17

18

19

20

21

22

23

24

                                                        2
            Case 2:19-cr-00323-RFB-NJK Document 28 Filed 07/29/20 Page 3 of 3



 1                              UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 2
     UNITED STATES OF AMERICA,
 3                                               Case No. 2:19-cr-00323-RFB-NJK
                           Plaintiff,
 4
                vs.                                                 ORDER
 5
     TONY NIVONGSO,
 6
                          Defendant.
 7

 8

 9          IT IS ORDERED that the response currently due on July 30, 2020, be filed and

10   continued to August 13, 2020.

11

12                      29th
            DATED this _________ day of July, 2020.

13

14
                                               RICHARD F. BOULWARE, II
15                                             UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

                                                  3
